Exhibit 99.1 Neta Eshed General Counsel Metalink Ltd. Tel: 972-77-4495900 Fax: 972-77-4495901 Neta@Mtlk.com METALINK REPORTS SECOND QUARTER 2011 RESULTS GEALYA, ISRAEL, December 5, 2011 - Metalink Ltd. (OTCQB: MTLK), today announced its unaudited financial results for the second quarter of 2011 ended June 30, 2011. FINANCIAL RESULTS Financial Highlights for the Second Quarter of 2011: Revenues for the second quarter of 2011 were $810 thousands compared to $208 thousand for the second quarter of 2010; Net profit for the period from continuing operation was $327 thousand, or $0.12 per share, compared to net loss of $(56) thousands, or $(0.02) per share, for the second quarter of 2010. For the first 6 months of 2011: Revenues for the period were $909 thousands compared to $258 thousand for the first half of 2010; Net profit for the period was $354 thousand, or $0.12 per share, compared to net loss from continuing operation of $(548) thousands, or $(0.20) per share, for the first six months of 2010. Cash Status: Metalink’s cash, cash equivalents, as of June 30, 2011 were $4.84 million. ABOUT METALINK Metalink shares trade on OTCQB under the symbol “MTLK”. For more information, please visit our website at http;//www.MTLK.com. SAFE HARBOR STATEMENT This press release contains “forward looking statements” within the meaning of the United States securities laws. Words such as “aim,” "expect," "estimate," "project," "forecast," "anticipate," "intend," "plan," "may," "will," "could," "should," "believe," "predicts," "potential," "continue," and similar expressions are intended to identify such forward-looking statements. Because such statements deal with future events, they are subject to various risks and uncertainties that could cause actual results to differ materially from those in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to: absence of significant operations following the Lantiq transaction; uncertainty as to our future business model and our ability to identify and evaluate suitable business opportunities; and our U.S. shareholders may suffer adverse tax consequences if we will be classified as a passive foreign investment company. Additional factors that could cause actual results to differ materially from these forward-looking statements are set forth from time to time in Metalink's filings with the Securities and Exchange Commission, including Metalink's Annual Report in Form F-20. Readers are cautioned not to place undue reliance on forward-looking statements. Except as required by applicable law, the Company undertakes no obligation to republish or revise forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrences of unanticipated events. The Company cannot guarantee future results, events, and levels of activity, performance, or achievements. (TABLES FOLLOW) METALINK LTD. CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (in thousands except share data) ASSETS Current assets Cash and cash equivalents $ $ Trade accounts receivable 92 Other receivables - Government institutions 4 66 Prepaid expenses & Income receivable 44 8 Advance to supplier Inventories 4 37 Total current assets Property and equipment, net 80 79 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Trade accounts payable $ $ Other payables and accrued expenses Total current liabilities Accrued severance pay Shareholders' equity Ordinary shares of NIS 1.0 par value (Authorized - 5,000,000 shares, issued and outstanding – 2,780,707 shares as of June 30, 2011 and December 31, 2010) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost; 89,850 as of June 30, 2011 and December 31, 2010 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ METALINK LTD. CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended June 30, Six months ended June 30, (Unaudited) (Unaudited) (in thousands, except share and per share data) Revenues $ Costs of revenues 41 41 Gross profit 553 647 General and administrative 238 314 Operating profit, (loss) ) ) Financial income (expenses), net 12 (8
